Citation Nr: 9933266	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-06 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently rated 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
a left knee disorder. 

3.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity, post operative status, 
currently rated 10 percent disabling. 

4.  Entitlement to an increased (compensable) evaluation for 
a lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to October 
1996.

The appeal arises from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in pertinent part granting 
service connection and assigning a 10 percent rating for 
right patellofemoral syndrome; granting service connection 
and assigning a noncompensable rating for left patellofemoral 
syndrome; granting service connection and assigning a 
noncompensable rating for status post vein stripping; and 
granting service connection and assigning a noncompensable 
rating for a lumbosacral strain. 

In the course of appeal, the RO, by a March 1999 rating 
decision, in pertinent part granted an increased rating to 10 
percent disabling for the veteran's varicose veins of the 
right lower extremity, characterized as recurrent femoral and 
saphenous varicosities of the right lower extremity, post 
ligation, recurrent, symptomatic. 

The veteran was afforded a hearing before the undersigned 
Board member at the RO in September 1999.  A transcript of 
that hearing is of record.  




REMAND

VA examinations to evaluate the current nature and extent of 
the veteran's disabilities on appeal were all conducted on 
September 29, 1998, by the same VA examiner.  In two out of 
three of those examinations the examiner specifically stated 
that the claims file or the medical record was not available 
for review.  In the third examination he did not specifically 
so state, but did note that the veteran's knees had 
"apparently been previously rated."  If the claims file had 
been available for review, the prior rating would have been 
evident.  Accordingly, the Board finds that the claims file 
was not available for any of these VA examinations.  The 
medical examiner should have been afforded review of the 
claims folder prior to examination.  Where the medical record 
is insufficient and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See 
Suttman v. Brown, 5 Vet.App.  127, 128 (1993); Green (Victor) 
v. Derwinski, 1 Vet.App. 121, 124 (1991).  Therefore the 
Board finds that further development is required.

Upon remand re-examination the veteran's knees and back, the 
examiner should assess any functional loss due to weakened 
movement, excess fatigability, incoordination, or pain on 
undertaking motion.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).
 
VAOPGCPREC 23-97 provides that a veteran with arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 (or 5010) and 5257.  For example, where 
there is X-ray evidence of arthritis and slight 
(noncompensable) limitation of motion (LOM), as well as mild 
lateral instability, a 10 percent rating may be applied for 
the LOM, and another 10 percent may be applied for the 
instability.  If upon re-examination arthritis is identified 
in either of the knees, separate evaluations for arthritis 
and instability should be considered for the affected 
knee(s).  

Under the circumstances of this case, the Board has 
determined that additional assistance is required.  The case 
is therefore REMANDED to the RO for the 
following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his right knee 
disorder, left knee disorder, 
varicosities of the right lower 
extremity, and lumbosacral strain, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The veteran should be afforded VA 
examination(s) to determine the extent of 
the veteran's present service-connected 
right knee disorder, left knee disorder, 
varicosities of the right lower 
extremity, and lumbosacral strain.  
Clinical findings should be reported in 
detail.  The claims folder must be made 
available to the examiner(s) prior to 
examination, and the examiner must state 
in the examination report(s) that the 
claims folder has been reviewed. 
 
The examiner should conduct range of 
motion testing of the lumbar spine, 
specifying the range of motion in 
degrees, and comment as to whether there 
is slight, moderate, or severe limitation 
of motion of the lumbar spine.  The 
examiner should also note whether there 
is muscle spasm on extreme forward 
bending, and whether there is unilateral 
loss of lateral spine motion in standing 
position.  The examiner should also 
comment as to whether the lumbar spine 
exhibits listing to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral spine 
motion with osteoarthritic changes, 
narrowing or irregularity of the joint 
space and abnormal mobility on forced 
motion.  The examiner should also comment 
on the effects of the disorder upon the 
veteran's ordinary activity and how the 
pain impairs him functionally, 
particularly in the work- place, 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998), as applicable.

Regarding the veteran's knees, the 
examiner should ascertain whether any 
arthritis is present, and also note any 
subluxation and/or instability.  If 
subluxation or instability is present, 
the examiner should state whether it is 
slight, moderate, or severe in degree.  
Limitation of motion of the knees in both 
flexion and extension should be specified 
in degrees, including limitation of 
motion due to pain. The examiner should 
also comment on the effects of the 
disorder upon the veteran's ordinary 
activity and how the pain impairs him 
functionally, particularly in the work- 
place, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), as applicable.

3.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.
 
4.  The RO should readjudicate the 
veteran's claim of entitlement to 
increased evaluations for the service-
connected right knee disorder, left knee 
disorder, varicosities of the right lower 
extremity, and lumbosacral strain.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











